Citation Nr: 0423342	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-32 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1980 and from November 1990 to July 1991.

The case comes to the Board of Veterans' Appeals (Board) from 
RO rating decisions.  As detailed below, the Board finds that 
new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss, but 
is remanding the claim for service connection on the merits 
to the RO.  The claim for a rating in excess of 10 percent 
for bilateral tinnitus is discussed in the decision section 
below.

In a February 2004 written statement, the veteran sought to 
reopen previously denied claims for service connection for 
manifestations of an undiagnosed illness arising from service 
in the Southwest Asia theater of operations.  These matters 
have not been developed or certified for appeal, and are not 
inextricably intertwined with the issues now before the Board 
on appeal.  Therefore, they are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  By a May 1992 rating decision, the RO denied service 
connection for hearing loss because the evidence indicated 
that the veteran's hearing loss existed prior to his entry 
into service and was not aggravated beyond normal progression 
while on active duty; the veteran did not appeal this rating 
decision.

2.  Evidence received since the May 1992 rating decision 
includes the copy of a DD Form 1966 dated in October 1976, 
which suggests that the veteran's hearing was noted to be 
normal prior his enlistment.  

3.  Evidence received since the May 1992 rating decision has 
not been considered previously and is so significant that it 
must be reviewed in connection with the current claim.

4.  The veteran has complained that constant tinnitus 
interferes with his sleep and sometimes affects his ability 
to understand people; there is no evidence that the tinnitus 
has markedly interfered with his employment or that he has 
been hospitalized for this condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
May 1992 final rating decision, and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2003).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7,  4.87, Diagnostic 
Code 6260 (as in effect prior to June 10, 1999, from June 10, 
1999 to June 12, 2003, and from June 13, 2003); VAOPGCPREC 2-
2003 (May 22, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen 

The RO denied service connection for hearing loss by a May 
1992 rating decision, on the basis that the veteran's hearing 
loss existed prior to his enlistment in 1976 and had not been 
aggravated beyond normal progression while on active duty.  
The veteran was provided notice of that rating decision in 
November 1992, together with his rights regarding the appeal 
of an adverse decision.  However, he did not file a notice of 
disagreement with that rating decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

The veteran essentially sought to reopen his claim for 
service connection for bilateral hearing loss in a March 1997 
written statement.  In a March 2000 rating decision, the RO 
did not consider the claim as a request to reopen under the 
"new and material evidence" analysis.  Instead, it denied 
the claim under a "de novo merits" analysis.  Nevertheless, 
the Board is not bound by either the RO's failure to apply 
the new and material evidence analysis or any implicit 
finding it may have made that new and material evidence had 
been received to reopen the claim.  The Board must itself 
determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Moreover, the veteran is not prejudiced by the Board 
undertaking a new and material analysis in this case because 
the RO, by undertaking the de novo merits analysis, afforded 
him an even higher level of review.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in March 1997) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the older version of the 
regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to May 1992 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes the copy of a DD Form 1966 dated in October 
1976, which contains a notation indicating that the veteran's 
hearing was found to be normal just prior to enlistment.  
This evidence had not been considered previously and 
obviously is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence regarding the previously 
denied claim of service connection for bilateral hearing 
loss.  Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for bilateral hearing loss is 
necessary, and a thorough discussion of the application of 
the duties to notify and assist in this case will be included 
in a subsequent decision (if the claim remains denied 
following remand).  Therefore, this appeal is granted to this 
extent subject to further evidentiary development. 
 
II.  Claim for increased rating for tinnitus

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran is seeking a rating in excess of 10 percent for 
bilateral tinnitus.  The criteria for evaluating tinnitus has 
changed three times during this appeal.  However, under each 
of the three different rating criteria, the maximum schedular 
rating for tinnitus is 10 percent. 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (as in effect prior to June 10, 1999, 
from June 10, 1999 through June 12, 2003, and from June 13, 
2003).  Therefore, the only way for the veteran to be granted 
a disability rating higher than the current 10 percent is by 
applying an extraschedular rating. 38 C.F.R. § 3.321(b).

The Board notes that the latest rating criteria is merely a 
codification of existing VA practice with respect to the 
maximum rating for tinnitus.  Although the veteran has been 
granted service connection for bilateral tinnitus, there is 
no basis in the regulations for a separate 10 percent rating 
for each ear.  While the rating schedule does provide for 
rating each ear for otitis media, otitis externa, and ear 
neoplasms, it specifically doe not address the "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Otitis 
media, otitis externa, and ear neoplasms are all conditions 
that may affect only one or both ears and may have separate 
complications when bilateral.

Tinnitus, on the other hand, has been defined by the United 
States Court of Appeals for Veterans Claims (CAVC) as a 
ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. 
App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus tinnitus is either 
present or not, and a single rating is appropriate whether 
the tinnitus is perceived as being bilateral or unilateral.  
The Board also notes that 38 C.F.R. § 3.383 (relating to 
special considerations for paired organs and extremities) 
does not address tinnitus and therefore does not apply to the 
veteran's claim.

The RO has expressly considered (for example, in its November 
1997 statement of the case) referral of the veteran's claim 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

At an October 1999 examination for VA purposes, the veteran 
complained of worsening ringing in his ears.  He said it 
interfered with his sleep and affected his ability to 
understand people at times.  There is no evidence in this 
case, however, suggesting that the veteran's tinnitus has 
caused marked employment interference or requires frequent 
medical treatment.  Nor is there evidence suggesting that the 
veteran is unemployed or has been hospitalized because of 
tinnitus, or that this condition has prevented him from 
working or significantly interfered with his work.  Thus, the 
Board finds that consideration of this matter under the 
provisions relating to an extra-schedular evaluation under 38 
C.F.R. 3.321 is not appropriate.

The Board also finds that the relevant duties to notify and 
assist the veteran have been fufilled by VA.  First, the 
veteran has not raised an issue as to the provision of a form 
or instructions for applying for an increased rating for 
tinnitus, and there is no such issue in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in February 2003, January 2004, and 
July 2004, wherein the RO provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  

Although the RO has not (subsequent to the issuance of these 
letters) reconsidered the veteran's claim in a rating 
decision or supplemental statement of the case, this is 
essentially harmless error because in this case the law, and 
not the facts, is dispositive and the Board is essentially 
denying the claim for an increased rating for tinnitus on the 
basis of lack of entitlement under law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, the VA General Counsel 
recently held that VA is not even required to provide notice 
of the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, as 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of this 
rating criteria.  VAOPGCPREC 2-2004 (Mar. 9, 2004).

In any case, the letters sent to the veteran during his 
appeal (along with an August 1997 rating decision, a November 
1997 statement of the case, and supplemental statements of 
the case issued in April 2000, December 2000, and July 2001) 
collectively listed the evidence considered, the legal 
criteria for determining the veteran's claim, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed private medical records, as well as written 
statements from the veteran.  VA has fulfilled its duty to 
seeking relevant records.  38 U.S.C.A. §  5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent an 
examination for VA purposes in October 1999.  The report of 
this examination has been obtained and reviewed by the Board.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim for increased 
rating, or to otherwise conduct any other development.  

ORDER

The claim for entitlement to service connection for bilateral 
hearing loss has been reopened, and to this extent the appeal 
is granted. 

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.

REMAND

In light of newly received evidence suggesting that the 
veteran did not have hearing loss prior to entrance in 1976, 
a new VA examination is necessary for an opinion as to the 
etiology of any current bilateral hearing loss.  Since the 
veteran has sought service connection for hearing loss on the 
alternate basis that it is secondary to or being aggravated 
by his service-connected tinnitus, this theory should also be 
considered by the examiner, as detailed below.

In a December 1997 written statement, the veteran suggested 
that he had undergone a VA hearing loss examination on 
December 2, 1997, and he asked that the report of this 
examination be associated with the claims file.  This has not 
yet been done.  This report should be sought prior to the new 
VA examination.  

Accordingly, the Board remands this case for the following:

1.  With any needed assistance from the 
veteran, seek the report of any 
audiological or ear examination for VA 
purposes conducted on the veteran in 
December 1997.  All logical follow-up in 
this regard should be conducted and 
documented.    

2.  Thereafter, schedule a VA ear 
examination, to include audiological 
testing.  The claims folder must be 
reviewed.  After the audiological testing 
is conducted, the ear examiner should 
review the veteran's medical records and 
offer an opinion as to any relationship 
between current hearing loss and either 
period of service (from September 1976 to 
September 1980 and from November 1990 to 
July 1991).  In doing so, the examiner 
should discuss the likely time of onset 
of the veteran's hearing loss and if 
existing at entrance into either period 
of service, whether it had increased in 
severity by the time of either service 
discharge.  If the veteran has hearing 
loss which was neither manifested in or 
aggravated during service, the examiner 
should state whether it is at least as 
likely as not (probability of at least 50 
percent) that the hearing loss is 
secondary to or aggravated by his 
service-connected tinnitus.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

3.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

4.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority.  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



